Citation Nr: 9910452	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hematuria.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
laceration of the head.  

3.  Entitlement to an increased rating for retropatellar pain 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for retropatellar pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a compensable rating for bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1986 to March 1993.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a rating decision of July 1994 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in part, denied service 
connection for a "history of blood in urine" and a 
"history of head injury."  Service connection was granted 
for bronchitis and for retropatellar pain syndrome of each 
knee and assigned noncompensable ratings.  

The veteran was notified by letter of September 11, 1997 of a 
rating action that month which, in part, denied service 
connection for post-traumatic stress disorder (PTSD).  That 
rating action granted a 10 percent disability rating for 
retropatellar pain syndrome of the left knee and a 10 percent 
rating for retropatellar pain syndrome of the right knee.  
Since the appellant did not withdraw the increased rating 
claims after the grant of a higher evaluation, those issues 
are still in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The supplemental statement of the case (SSOC) initially dated 
in 1997, but re-sent to the veteran in December 1997 (because 
of a change in his address), noted that the grant of 10 
percent ratings for each service-connected knee disability 
mooted any claim for a compensable rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (1998).  The Board agrees with this conclusion.  

In correspondence in November 1997 the veteran stated that he 
had a pending claim for service connection for PTSD.  
However, he was notified in December 1997 that he had been 
notified of the denial of his claim for service connection 
for PTSD, because there was no verifiable stressor.  However, 
no appeal has been initiated as to the denial of service 
connection for PTSD.  

In June 1994 the veteran had originally claimed service 
connection not only for PTSD but also for gastritis.  
However, as yet, no rating action has been promulgated which 
either allows or denies this claim.  This matter is not 
inextricably intertwined with the issues developed for 
appellate consideration and is referred to the RO.  

Finally, the issues of entitlement to increased evaluations 
for the service-connected retropatellar pain syndrome will be 
subject to the attached remand.


FINDINGS OF FACTS

1.  The veteran had active service from April 1986 to March 
1993. 

2.  The RO in July 1993 denied service connection for blood in 
urine (hematuria) and residuals of a head injury.  The veteran 
did not appeal this action.  

3.  Additional evidence submitted since the unappealed rating 
action of July 1993 to reopen those claims is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

4.  The veteran does not have rales or slight exertional 
dyspnea but his bronchitis is manifested by an FEV-1 which is 
73.8 percent of predicted.  



CONCLUSIONS OF LAW

1.  The unappealed rating action of July 1993, and of which 
the veteran was notified by letter of July 10, 1993, denying 
service connection for a history of blood in urine and a 
history of a head injury, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1998).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claims for 
service connection for hematuria and residuals of a head 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998). 

3.  A compensable rating for bronchitis is not warranted on a 
schedular or extraschedular basis under the rating criteria 
in effect prior to October 7, 1996 but a 10 percent rating is 
warranted under the criteria which became effective October 
7, 1996.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.21, Part Four and Diagnostic Code 6600 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that the veteran was notified by 
letter of July 20, 1993 of a rating action that month which, 
in part, denied service connection for a "history of blood 
in urine" and a "history of head injury."  No appeal was 
taken within one year of that notification.  Subsequently, a 
rating action dated July 19, 1994 again denied these claims, 
and from which the veteran appeals.  He was notified of this 
denial by letter of July 28, 1994 (more than one year after 
the July 20, 1993 notification letter).  

Under 38 C.F.R. § 20.302(a) the veteran had one year from the 
date of the July 20, 1993 notice letter within which to 
initiate an appeal by the filing of a notice of disagreement 
(NOD).  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 
C.F.R. §§ 3.104, 20.302(a) (1998) a rating action which is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.  

The rating action appealed did not address whether new and 
material evidence had been submitted to reopen those claims 
but denied the claims on the merits; however, a SSOC of July 
1998 denied the claims on the basis that they were not well 
grounded.  New and material evidence is jurisdictional, 
i.e., if new and material evidence is not submitted to 
reopen a previously denied claim, the Board is without 
jurisdiction to adjudicate the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Nevertheless, since the July 1994 rating action appealed 
(which denied these claims on a de novo basis) there have 
been recent developments in the law concerning new and 
material evidence.  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (decided September 16, 1998), the United States 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found at 38 U.S.C. § 5108 (West 199)) and, without 
sufficient justification or explanation, rewrote the statute 
to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  The new standard 
for new and material evidence is lower than that previously 
required under Colvin.  Pylman v. West, 12 Vet. App. 65 
(1998) and Fossie v. West, 12 Vet. App. 1 (1998).  

The additional development in case law since the July 1994 
denial has led to the following three-step analysis in 
applications to reopen a final previously denied claim under 
38 U.S.C.A. § 5108 (West 1991).  First, there must be 
evidence which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue).  
Such evidence, by itself or together with evidence 
previously on file, must be so significant that it must be 
considered to fairly decide the merits of the claim.  
Second, if new and material evidence is presented, the claim 
is reopened and it must immediately be determined whether, 
based on all the evidence, the reopened (not the original) 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) (since a reopened claim is not 
necessarily well grounded).  In both the determinations of 
reopening and well groundedness, the credibility of the 
evidence, but not necessarily its competence, is presumed if 
it is not inherently false, untrue, or patently incredible, 
but the full weight of such evidence is not assumed.  
However, neither the doctrine of the resolution of the 
benefit-of-the-doubt, at 38 U.S.C.A. § 5107(b) nor the duty 
to assist in obtaining relevant evidence, at 38 U.S.C.A. 
§ 5107(a), is applicable.  Third, if the reopened claim is 
well grounded, it must then be adjudicated de novo.  Elkins 
v. West, No. 97-1534, slip op. (U.S. Vet. App. Feb. 17, 
1999) and Winters v. West, No. 97-2180, slip op. at 3 and 4 
(U.S. Vet. App. Feb. 17, 1999) (en banc) (citing Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998)).  

Thus, if, and only if, new and material evidence has been 
submitted, the Board must address whether the claims are 
well grounded (as the RO did in the July 1998 SSOC).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  

The second and third elements in Caluza can be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was 'noted' during service or during a presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Alternatively, service connection 
may be established under § 3.303(b) by evidence of (i) the 
existence of a chronic disease inservice or a presumptive 
period and (ii) present manifestations of the same chronic 
disease.  Savage, Id.  See also Brewer v. West, 11 Vet. 
App. 228, 231-34 (1998).  

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology, which may be shown by medical evidence or lay 
evidence, is required.  38 C.F.R. § 3.303(b) (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 
7 Vet. App. 398, 406 (1995); Hickson v. West, No. 96-1669, 
slip op. at 7 (U.S. Vet. App. Mar. 16, 1999). (replacing 
Hickson v. West, 11 Vet. App. 374 (1999) (decided August 17, 
1998)).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease 
need not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A. Hematuria

The evidence on file at the time of the July 1993 RO denial 
included the service medical records.  The March 1986 
examination for service entrance was negative for hematuria.  
In April 1987 the veteran underwent an intravenous pyelogram 
(IVP) because of microhematuria which had not responded to 
conservative treatment.  The IVP disclosed that both kidneys 
excreted promptly and symmetrically and appeared normal in 
size, shape, and position.  No renal masses were identified.  
His collecting system, the ureters and urinary bladder, also 
appeared normal.  

In May 1987 it was noted that the veteran had "chronic 
hematuria" which persisted despite bedrest, having been 
given a physical profile limiting his duties, and having 
taken medication for 20 days.  He was seen in a urology 
clinic in June 1987 when it was noted that there was no 
history of gross hematuria.  He was totally asymptomatic.  
His past genitourinary history was negative.  After 
evaluation of laboratory readings the assessment was no 
genitourinary pathology found.  A June 1987 cytology report 
of a urine sample reflects that frequent red blood cells were 
found but it was otherwise essentially acellular.  

A July 1988 IVP revealed the veteran's kidneys were normal, 
although there was pooling of contrast material in the right 
kidney's upper pole.  No abnormality of his ureters and 
bladder was found.  It was opined that there was no evidence 
of calculus or obstruction.  

An Emergency Care and Treatment report in July 1988 reflects 
that the veteran complained of left lower quadrant abdominal 
pain.  After an examination the diagnostic assessment was 
renal colic but ureteric caliculi were to be ruled out.  An 
ambulance trip report two days later in July 1987 reflects a 
history related by the veteran of having previously been to 
an emergency room when a physician had diagnosed a kidney 
infection, for which the veteran had been given sulfa drugs.  
After an examination, when he complained of abdominal pains, 
the assessment was viral gastritis.  

In December 1992 the veteran again complained of abdominal 
pain which was of questionable etiology and was questionably 
due to nephrolithiasis.  After an examination and review of 
laboratory studies the assessment was a urinary tract 
infection, an etiology that could be early nephrolithiasis.  

The examination for service discharge in January 1993 was 
negative but in an adjunct medical history questionnaire it 
was reported that the veteran complained of having had kidney 
stones or blood in his urine in 1987.  

The new evidence received since the July 1993 denial consists 
of the following.  

On VA general medical examination in March 1994 the veteran 
reported that blood in his urine had been found on two 
occasions in 1987 but that the etiology had never been 
determined.  On examination his genitourinary system was 
normal.  The diagnoses included a history of microhematuria.  

On VA genitourinary examination in May 1998 it was noted that 
a urine test in March 1994 had revealed the presence of 35 to 
45 "RBC/hpf" and that a notation had been made of the 
veteran's having a history of microscopic hematuria.  The 
veteran related that to the best of his recollection a 
cystoscopy and IVPs' during service had been normal.  He also 
related that in about 1987 he had passed a kidney stone, at 
which time he had had hematuria.  He denied having current 
urinary tract symptoms.  He denied hesitancy, dysuria, and 
incontinence.  On examination it was difficult to palpate his 
kidneys and suprapubic area due to his obesity.  However, 
neither area was tender.  An abdominal X-ray, taken to detect 
the possible presence of calcified stones, was negative.  The 
diagnosis was that the veteran had microscopic hematuria, the 
cause of which had never been thoroughly answered, except to 
rule out lower urinary tract causes of the bleeding.  Because 
of the absence of casts and protein, it was assumed that this 
is not from a significant renal disease.  

Analysis

The evidence on file at the time of the July 1993 denial 
showed that the veteran had hematuria during service in 1987 
but IVPs ruled out kidney pathology even though kidney 
pathology was suspected in 1988 and again in 1992.  While the 
veteran related in 1988 that he had past a kidney stone and 
been treated for a kidney infection with sulfa drugs, this is 
not corroborated by the service medical records.  Moreover, 
this lay account of past medical information, filtered 
through layman's sensibilities, is too attenuated and 
inherently unreliable to constitute 'medical' evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Early nephrolithiasis was suspected in 1988.  This is a 
condition marked by the presence of renal caliculi, i.e., 
kidney stones.  Booton v. Brown, 8 Vet. App. 368, 370 (1995) 
and Moffitt v. Brown, 10 Vet. App. 214, 216 (1997).  However, 
the presence of stones or caliculi in the kidneys or bladder 
was never actually documented during service nor has there 
been any report of an episode of having developed or passed 
such a stone since service.  

The new evidence, received since the July 1993 denial, merely 
reflects that veteran's recollection and history of events 
during service, which was previously documented by the 
service medical records.  While microscopic hematuria was 
found on VA examination in 1998, a time about a decade after 
the hematuria during service, that examination found no 
actual genitourinary pathology.  Indeed, it was indicated 
that in the absence of urinary casts and protein in the 
veteran's urine, there was no evidence of significant renal 
pathology.  

While there is an inservice notation of "chronic" hematuria 
during service, under 38 C.F.R. § 3.303(c) more than a mere 
diagnosis containing the word "chronic" is required.  
Rather, there must be a combination of manifestations 
sufficient to identify the disease entity and such is not the 
case here.  Moreover, 38 C.F.R. § 3.303(c) also provides that 
not every manifestation of urinary findings of casts in 
service will permit service connection for nephritis first 
shown as a clear-cut clinical entity at some later date.  
This is particularly significant since neither nephritis nor 
any other renal pathology has never ever been established.  

Accordingly, in the judgment of the Board, the new evidence 
is not so material that it must be considered to fairly 
decide the merits of the claim.  Thus, the claim is not 
reopened.  

B.  Head Injury

The evidence on file at the time of the July 1993 RO denial 
included the service medical records which showed that in 
August 1989 the veteran sustained a head injury, hitting and 
lacerating the top of his head while under a truck.  There 
was no loss of consciousness.  He complained of pain on 
palpation of the area.  The wound was sutured.  The 
assessment was a laceration of the head.  A skull X-ray 
revealed no fractures or abnormalities.  The examination for 
service discharge in January 1993 was negative but in an 
adjunct medical history questionnaire it was reported that 
the veteran complained of a past head injury but it was noted 
that there were no side effects.  

The new evidence received since the July 1993 denial consists 
of the following.  

On VA general medical examination in March 1994 the veteran 
reported having had five stitches to repair the inservice 
head laceration.  The diagnoses, after examination, included 
a history of a scalp laceration.  

A VA scar examination in May 1998 reflects that the veteran 
had no significant complaints regarding any scars.  He 
vaguely recalled a head injury during service which had 
caused a scalp laceration that had been sutured and from 
which there had been no complications.  There had been no 
infection and the wound had healed well.  He had no current 
problems due to the injury.  On examination the examiner was 
unable to detect any scar of the mid-scalp, and the veteran 
indicated that the injury had been to the right 
frontoparietal area, just to the right of the mid-line.  The 
examiner commented that any scar that was there was well 
healed and there were no complications or complaints relative 
to any such scar.  The diagnosis was that none of the 
veteran's existing scars caused any handicap, keloid 
formation, or inflammation.  

Analysis

While it is unquestioned that the veteran sustained an acute 
injury of the head in 1989, with a laceration that was 
sutured, the service medical records did not establish the 
presence of any chronic residuals.  In fact, at service 
discharge it was noted that there were no residuals or side 
effects of the injury.  

The new evidence, since the 1993 denial, merely reflects that 
on examination in 1994 there was a diagnosis of a scalp 
laceration but this diagnosis was rendered solely on the 
basis of history, inasmuch as there were no clinical findings 
of injury residuals.  Also, the 1998 VA scar examination also 
found no residual scarring of the scalp or other residuals 
and the veteran even denied having any residuals from the 
injury.  

Accordingly, in the judgment of the Board, the new evidence 
is not so material that it must be considered to fairly 
decide the merits of the claim.  Thus, the claim is not 
reopened.  

Since neither of the claims is reopened, it is unnecessary 
for the Board to adjudicate whether either of the claims is 
well grounded and the duty to assist does not attach.  

II.  Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  


Bronchitis

On VA general medical examination in March 1994 the veteran 
complained of having attacks of bronchitis about once a year, 
at which time he would use an inhaler and other medication, 
but otherwise took nothing.  His last attack had been in 
1991.  On examination his respiratory system was normal.  

On VA pulmonary examination in May 1998 the examiner noted 
that a review of VA treatment records revealed that the 
veteran had been seen in February 1998 for a flare-up of 
bronchitis with wheezes and rhonchi throughout his chest, at 
which time he had been given antibiotic medication.  On 
examination he complained of having had periods of substernal 
chest tightness and heaviness lasting for several days and 
associated with shortness of breath such that it was 
difficult to walk 50 yards.  At these times he had a 
productive cough but no fever.  At night he would have a 
cough and shortness of breath of such severity that he had to 
sit up in a chair for relief.  However, repeated chest X-rays 
had revealed that his lungs were clear.  

The veteran stated that in the intervals between flare-ups he 
could walk throughout the day a total distance of a few miles 
without chest pain or shortness of breath but did not walk, 
probably, more than 100 or 200 yards at a single time.  He 
also related having a daily cough which seemed to be 
productive of sputum.  He had episodes of paroxysms of 
coughing during which he felt lightheaded and faint.  In the 
last 6 months he had worked in heavy construction and felt 
fatigued at the end of the day.  

On examination the veteran had adequate nasal airways.  His 
diaphragms moved well and there was no wheezing, rhonchi or 
rales.  His airflow was normal.  His cardiovascular system 
was normal except for pitting edema of the lower 1/3 of each 
leg.  The diagnosis was chronic bronchitis with recurring 
episodes of acute bronchitis but without evidence of 
associated bronchospasm, although the history of chest 
tightness and shortness of breath was suggestive of 
bronchospasm.  The diagnoses also included no evidence of 
chronic obstructive pulmonary disease (COPD).  A handwritten 
annotation indicates that a June 1998 pulmonary function test 
(PFT) revealed questionable early small airway disease.  

VA PFT in June 1998 revealed a Forced Vital Capacity (FVC) 
which was 72.5 percent of predicted.  Forced Expiratory 
Volume in one second (FEV-1) was 73.8 percent of predicted.  
It was also noted that spirometric tracings were technically 
adequate.  Spirometry revealed a mildly reduced FVC with 
proportionate reduction in flow rates, yielding a normal FEV-
1/FVC ration.  Although the improvement in FVC after 
bronchodilator medication was not "significant", it was 
enough to normalize the FVC.  The impression was questionable 
early small airway disease.  

Legal Analysis

Effective October 7, 1996, after the July 1994 rating action 
appealed, the schedular rating criteria for the evaluation of 
service-connected pulmonary disabilities were changed.  When 
the governing law or regulations change during the course of 
an appeal, the most favorable version will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
VAOGCPREC 11-97 at 1.  This determination depends on the 
facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  

However, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase [] shall not be earlier 
than the effective date of the Act or administrative issue."  
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (Haywood v. West, 
No. 97-25).  See 38 U.S.C.A. § 5110(g) (West 1991).  This 
precludes the application of a later liberalizing law prior 
to the effective date thereof.  

Accordingly, as this claim concerns a period of time prior to 
and after the new schedular rating criteria, the new rating 
criteria are not for application for the period prior to the 
effective date of the revised criteria.  Rather, the new 
revised rating criteria are applicable from the effective 
date above and were considered and applied by the RO in the 
July 1998 SSOC. 

Prior to October 7, 1996 the rating criteria under 38 C.F.R. 
§ 4.97, DC 6600 for chronic bronchitis provided for a 
noncompensable rating when the impairment was mild with a 
slight cough, no dyspnea, and a few rales.  A 10 percent 
rating was warranted for moderate impairment with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  

Under 38 C.F.R. § 4.97, DC 6600 which became effective 
October 7, 1996, the rating criteria for chronic bronchitis, 
bronchiectasis, pulmonary emphysema, and chronic obstructive 
pulmonary disease (COPD) provide for a 10 percent rating when 
pulmonary functioning reveals a Forced Expiratory Volume in 
one second (FEV-1) of 71- to 80-percent predicted, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity) (FEV-1/FVC) of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted.  

A noncompensable rating is not provided for; however, under 
38 C.F.R. § 4.31 (1998), when the rating criteria do not 
provide the criteria for a noncompensable rating, and the 
veteran does not meet the criteria for the minimum 
compensable rating, a noncompensable rating will be assigned.  

The veteran has episodes suggestive of bronchospasm, which 
the record indicates is not inconsistent with his having 
possible early small airway disease.  During flare-ups he 
uses an inhaler and takes antibiotic medication.  
Nevertheless, while he has related having shortness of 
breath, it is also established that he performs heavy 
construction work and thereafter he only feels fatigued at 
the end of the day.  There is otherwise no documentation of 
the presence of rales and, thus, a compensable rating under 
the criteria in effect prior to October 7, 1996 is not 
warranted.  

However, recent VA PFT tests revealed that his FEV-1 is 73.8 
percent of predicted and under the criteria in effect since 
October 7, 1996 this warrants an evaluation of 10 percent but 
no higher.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for 
increased ratings for the service-connected disabilities of 
the knees and, thus, there is no doubt to be resolved in 
favor of the veteran as to these claims.  However, the 
evidence is in favor of a 10 percent rating for chronic 
bronchitis, under the criteria in effect since October 7, 
1996, and as to this claim all doubt is resolved in favor of 
the veteran.  


ORDER

The applications to reopen the claims for service connection 
for hematuria and for residuals of a head injury are denied.  

A rating of 10 percent, but no more, for bronchitis, under 
the criteria which became effective October 7, 1996, is 
granted subject to applicable law and regulations governing 
the award of monetary benefits.  


REMAND

The veteran has contended, in essence, that his service-
connected bilateral retropatellar pain syndrome is more 
disabling than the current disability evaluations would 
suggest.  He indicated that he is able to stand and walk but 
that any activity requiring squatting or going up stairs 
caused increased pain (which sometimes he has to do as part 
of his employment as a general laborer).  He also complained 
of swelling and giving way of the knees.  Based upon these 
complaints, he believes that increased evaluations are 
justified.

The veteran was provided a VA orthopedic examination in April 
1998.  The report of this examination noted that x-ray 
studies of the veteran's knees had been obtained.  However, 
the report of these studies was not included with the 
examination report.  Therefore, the diagnosis and opinions of 
the VA examiner could not have been fully informed without 
first reviewing the findings of the x-ray studies.  As a 
consequence, it is found that the report of these studies 
should be obtained and associated with the claims folder 
prior to a final determination of the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Biloxi, 
Mississippi, VA Medical Center (where the 
April 1998 VA examination was conducted) 
and request that a copy of the x-ray 
report of the veteran's knees be 
associated with the claims folder.  The 
examiner who conducted the examination in 
April 1998 should review the findings of 
the VA examination in light of the x-ray 
findings.  Specifically, the examiner 
should ascertain whether any arthritis is 
present in the knees.  If the examiner is 
no longer available, the above-requested 
review should be conducted by another 
qualified physician.  An addendum to the 
April 1998 VA examination should be 
provided concerning any change in the 
diagnosis or other findings made as a 
result of the above review.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and the opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

